DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-5, 8, 10, 12-13, 17, 20, 23-24, and 26-27 are pending, claims 6-7, 9, 11, 14-16, 18-19, 21-22, and 25 have been canceled, claims 26-27 have been added, and claims 1-5, 8, 10, 12-13, 17, 20, 23-24, and 26-27 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 26 is objected to because of the following informalities:  “ink or a resistive ink” should read “ink, or a resistive ink”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10, 12-13, 17, 20, 23-24, and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long (US 2007/0270649), in view of Durant (US 2007/0161857).
Regarding claim 1, Long discloses a probe monitoring system comprising: a visual display device (monitor 44, figure 7); and a probe device (10, figure 1) comprising: an elongate non-resiliently flexible body (12, figure 1; inserted the distal end…determining undesirable looping…[0036]); at least one bend sensor (loop sensor 24 and/or strain gauge 46, figure 1) located at a respective portion of the elongate non- resiliently flexible body, wherein the at least one bend sensor comprises a sensing component (strain gauge 46, figure 1 [0028]) comprising a strip of bend-sensitive material having an electrical resistance with a value that changes depending on a sharpness of a bend to which the respective portion of the elongate non-resiliently flexible body and the strip of bend-sensitive material are subjected to detect bending of the respective portion of the elongate non- resiliently flexible body (strain gauge…a Wheatstone bridge circuit [0028]); and at least one electrical circuit for producing at non- resiliently flexible body and the strip of bend-sensitive material depending on the value of the electrical resistance (see figure 8; differential voltage output [0028] or each of the strain gauge…a separate output available to the user [0028]). Long further discloses determining there is looping developing based on the output of the loop sensors ([0036]), where the output/signal level is proportional to the radius of the segment/bend ([0028]).  The signal level of an undesirable loop is determined experimentally ([0028]). Long is silent regarding a monitoring device; wherein the monitoring device is configured to: receive the at least one output signal; determine the sharpness of the bend in the respective portion of the elongate non-resiliently flexible body and the strip of bend-sensitive material from the at least one output signal; compare the sharpness of the bend in the respective portion of the elongate non-resiliently flexible body and the strip of bend-sensitive material against at least one threshold value; detect a loop, at which the elongate non-resiliently flexible body crosses itself, if the sharpness of the bend in at least one of said portions of the elongate non- resiliently flexible body exceeds the at least one threshold value; and display an image of the probe device including the detected loop in the elongate non-resiliently flexible body on the visual display device.  
Durant teaches an endoscope (2510, figure 3) connected to a computer and/or electronic controller (2540, figure 3; [0031]). The endoscope can have sensors, like a strain gauge, to provide measurement ([0054]). The endoscope has an articulation segment, where the segment can be bent in virtually any direction relative x-y plane ([0042]). The segment (3002, figure 6), when bent, will have an alpha angle and a beta 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the probe monitoring system with a computer/electronic controller ([0031]), specifically with the determination/detection for loops ([0042]) as taught by Durant. Doing so would allow/indicate the respective portion of the elongate flexible body is being looped (the segments can bend up to 90 degrees, more than 90 degrees indicate looping [0042]; Durant). Additionally, it would have been obvious to modify the monitor (44, figure 7; Long) to display the position, shape, and movement of the instrument using the output of the sensors ([0056]; Durant). Doing so would provide information to the user ([0056]; Durant). The modified system would have a monitoring device (this element is interpreted under 35 USC 112f as a computer with software | computer/electronic controller/control system 2540, figure 3; Durant); wherein the monitoring device is configured to: receive the at least one output signal (output or signal from a sensor…the control system [0056]; Durant); determine the sharpness of the bend in the respective portion of the elongate non-resiliently flexible body and the strip of bend-sensitive material from the at least one output signal (radius of the segment [0028]; Long); compare the sharpness of the bend in the respective portion of the elongate non-resiliently flexible body and the strip of bend-sensitive material against at least one threshold value (alpha angle greater than 90 degrees results in looping non-resiliently flexible body crosses itself (well known in the art that a “loop” crosses itself), if the sharpness of the bend in at least one of said portions of the elongate non- resiliently flexible body exceeds the at least one threshold value (alpha angle greater than 90 degrees…looping [0042]; Durant | determine the direction of looping [0028]; Long); and display an image of the probe device including the detected loop in the elongate non-resiliently flexible body on the visual display device (see figure 7; [0027] of Long | the modified visual display device would display the position, shape, and movement of the instrument [0056]; Durant).  
Regarding claim 2, Long further discloses the at least one bend sensor comprises at least one set of bend sensors, the or each set comprising at least 2Attorney Docket No. 1142-044Application No. 14/362,795 two bend sensors that are substantially in register with one another longitudinally of the elongate non-resiliently flexible body and mutually spaced apart around the elongate non-resiliently flexible body (see figure 1; Long | see 24 and 28, figure 1).  
Regarding claim 3, Long further discloses the at least one set of bend sensors comprises a plurality of the sets of bend sensors that are mutually spaced apart along a length of the elongate non-resiliently flexible body (see figure 1; Long).  
Regarding claim 4, Long further discloses the at least two bend sensors of the or each set are positioned to detect bending of the elongate non- resiliently flexible body in a respective one of two mutually orthogonal planes (see figure 1; Long).  
Regarding claim 5, Long further discloses the at least two bend sensors are radially spaced apart around the elongate non-resiliently flexible body by substantially 90° (see figure 1; Long).  
Regarding claim 8, Long further discloses the at least one bend sensor comprises at least one set of bend sensors, each set comprising one or more pairs of oppositely disposed bend sensors (see figure 1; Long | compression of one strain gauge…extension of a circumferentially opposing strain gauge [0028]).  
Regarding claim 10, Long further discloses the value of the electrical resistance changes depending on a direction of the bend (strain gauge…a Wheatstone bridge circuit…proportional to the radius of the segment [0028]; Long | the examiner interpreted the direction of the bend would result in different resistance values).  
Regarding claim 12, Long further discloses the at least one electrical circuit comprises a respective electrical circuit for each bend sensor (see 46, figure 8), each electrical circuit being configured to produce an output signal that is indicative of at least one characteristic of a bend in the respective bend sensor (see resistor of strain gauge 46, figure 8 | each of the strain gauge can have separate output available to the user [0028]).  
Regarding claim 13, Long further discloses the respective electrical circuit is part of the respective bend sensor (see 46, figure 8; Long).  
Regarding claim 17, Long and Durant further disclose to create a data model of the probe device (see figure 7; Long) using at least one characteristic indicated by the at least one output signal of the at least one bend sensor (each of the strain gauges can have a separate output available to the user [0028]; Long), and renders the data model as the image of the probe device (the modified monitoring device would display the position, shape, and movement of the instrument [0056]; Durant)
Regarding claim 20, Long further discloses the monitoring device is configured to determine on which side the flexible elongate body of the probe device crosses itself in the detected loop by analyzing the respective outputs from more than one of the at least one bend sensor (each of the strain gauge…a separate output available to the user…direction of looping can be determined…circumferentially opposing strain gauge [0028]; Long).  
Regarding claim 23, Durant further teaches the monitoring device is configured to detect the loop if a respective sharpness of each of a plurality of detected bends exceeds the at least one threshold value (alpha angle greater than 90 degrees results in looping [0042]; Durant).  
Regarding claim 24, Long discloses a method of monitoring a probe device (10, figure 1) that comprises an elongate non-resiliently flexible body (12, figure 1; inserted the distal end…determining undesirable looping… [0036]), at least one bend sensor (loop sensor 24 and/or strain gauge 46, figure 1) located at a respective portion of the elongate non-resiliently flexible body, wherein the elongate non-resiliently flexible body is freely and non-resiliently bendable so that the respective portion of the elongate non-resiliently flexible body can conform to the shape of a passage into which it is introduced (pushing the medical catheter…determining that undesirable looping is developing [0036]), wherein the at least one bend sensor comprises a sensing component (strain gauge 46, figure 1 [0028]) comprising a strip of bend-sensitive material (see 46, figure 1) and at least one electrical circuit (see 46, figure 8) for producing at least one output signal that is indicative of a sharpness of a bend in the respective portion of the elongate non-resiliently flexible body and the strip of bend-non- resiliently flexible body and the strip of bend-sensitive material from the at least one output signal (radius of the segment [0028]; Long); allowing the elongate non-resiliently flexible body to bend freely and non-resiliently to form a loop at which the elongate non-resiliently flexible body crosses itself as the probe is introduced into said passage (inserting the distal end…determining that undesirable looping is developing [0036]; Long). Long is silent regarding comparing the sharpness of the bend in the respective portion of the elongate non- resiliently flexible body and the strip of bend-sensitive material against at least one threshold value; detecting [[a]] said loop  by determining that the sharpness of the bend in at least one of said portions of the elongate non- resiliently flexible body exceeds the at least one threshold value; and displaying on a visual display device an image of the probe device including the detected loop in the elongate non-resiliently flexible body.  
Durant teaches an endoscope (2510, figure 3) connected to a computer and/or electronic controller (2540, figure 3; [0031]). The endoscope can have sensors, like a strain gauge, to provide measurement ([0054]). The endoscope has an articulation segment, where the segment can be bent in virtually any direction relative x-y plane ([0042]). The segment (3002, figure 6), when bent, will have an alpha angle and a beta angle. The alpha angle describes the angle in the x-z plane. The beta angle describes 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Long with a computer/electronic controller ([0031]) to determine/detect for loops ([0042]) as taught by Durant. Doing so would allow/indicate the respective portion of the elongate flexible body is being looped (the segments can bend up to 90 degrees, more than 90 degrees indicate looping [0042]; Durant). Additionally, it would have been obvious to modify method to have a monitor (44, figure 7; Long) to display the position, shape, and movement of the instrument using the output of the sensors ([0056]; Durant). Doing so would provide information to the user ([0056]; Durant). The modified method would comprise comparing the sharpness of the bend in the respective portion of the elongate non- resiliently flexible body and the strip of bend-sensitive material against at least one threshold value (alpha angle greater than 90 degrees results in looping [0042]; Durant); detecting said loop by determining that the sharpness of the bend in at least one of said portions of the elongate non- resiliently flexible body exceeds the at least one threshold value (alpha angle greater than 90 degrees…looping [0042]; Durant); and displaying on a visual display device (44, figure 7; Long) an image of the probe device including the detected loop in the elongate non-resiliently flexible body (the modified visual display device would display the position, shape, and movement of the instrument [0056]; Durant).  
Regarding claim 26, Long further discloses said bend-sensitive material comprises a piezoresistive material (see 46, figures 1 and 7; Long), or carbon, or a conductive fabric, or a conductive ink or a resistive ink.  
Regarding claim 27, Long discloses a probe monitoring system comprising: a visual display device (monitor 44, figure 7); and a probe device (10, figure 1) comprising: an elongate non-resiliently flexible body (12, figure 1; inserted the distal end…determining undesirable looping… [0036]); at least one bend sensor (loop sensor 24 and/or strain gauge 46, figure 1) located at a respective portion of the elongate non- resiliently flexible body, wherein the at least one bend sensor comprises a sensing component (strain gauge 46, figure 1; [0028]) comprising a strip of bend-sensitive material having at least one characteristic having a value that changes depending on a sharpness of a bend to which the respective portion of the elongate non-resiliently flexible body and the strip of bend-sensitive material are subjected to detect bending of the respective portion of the elongate non- resiliently flexible body (strain gauge…a Wheatstone bridge circuit [0028]); and at least one electrical circuit (see figure 8) for producing at least one output signal that is indicative of the sharpness of the bend in the respective portion of the elongate non- resiliently flexible body and the strip of bend-sensitive material depending on the value of said at least one characteristic (differential voltage output [0028] or each of the strain gauge…a separate output available to the user [0028]). Long is silent regarding a monitoring device; wherein the monitoring device is configured to: receive the at least one output signal; determine the sharpness of the bend in the respective portion of the elongate non-resiliently flexible body and the strip of bend-sensitive material from the at least one output signal; compare the 
Durant teaches an endoscope (2510, figure 3) connected to a computer and/or electronic controller (2540, figure 3; [0031]). The endoscope can have sensors, like a strain gauge, to provide measurement ([0054]). The endoscope has an articulation segment, where the segment can be bent in virtually any direction relative x-y plane ([0042]). The segment (3002, figure 6), when bent, will have an alpha angle and a beta angle. The alpha angle describes the angle in the x-z plane. The beta angle describes the angle in the x-y plane. An alpha angle greater than 90 degrees would result in looping of the endoscope ([0042]). Durant further teaches the control system could be adapted to use the output of the sensor to monitor the position, shape, and movement of the instrument ([0056]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the probe monitoring system with a computer/electronic controller ([0031]), specifically with the determination/detection for loops ([0042]) as taught by Durant. Doing so would allow/indicate the respective portion of the elongate flexible body is being looped (the segments can bend up to 90 degrees, more than 90 degrees indicate looping [0042]; Durant). Additionally, it would have been obvious to modify the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        July 15, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795